United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       June 24, 2005

                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                 _____________________                                    Clerk
                                      No. 05-50009
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
ARTURO NUNEZ-DE LA CRUZ
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the    case     to    the    Western       District       of   Texas,      El    Paso

Division for resentencing is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
MOOT.